227 F.2d 382
Nicholas R. McCARTHY, Plaintiff-Appellee,v.The PENNSYLVANIA RAILROAD COMPANY, Defendant-Appellant.
No. 108, Docket 23725.
United States Court of Appeals Second Circuit.
Argued Nov. 9, 1955.Decided Nov. 23, 1955.

Seymour Schwartz, New York City (Bromsen & Gammerman, New York City, on the brief), for plaintiff-appellee.
David J. Mountan, Jr., New York City (Conboy, Hewitt, O'Brien & Boardman, New York City, on the brief), for defendant-appellant.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
There was sufficient evidence to present an issue for the jury in support of plaintiff's contention that the operator of the electric baggage truck might have chosen a safe path on the other side of the station platform, instead of the course he followed-- next the train discharging and receiving passengers.  See, e.g., Callaghan v. City of New York, 283 A.D. 388, 128 N.Y.S.2d 206.


2
Affirmed.